Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 01/26/2022 in which claims 1-18 are pending.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/04/2021.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/266,046. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-30 of copending Application No. 17/266,046, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-18 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable over obvious-type double patenting.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/266,054. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-26 of copending Application No. 17/266,054, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-18 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable over obvious-type double patenting.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter



Briggs et al. (US 2020/0195862) discloses multi-spectrum, multi-polarization (MSMP) filtering for improved perception of difficult to perceive colors. In Briggs’s disclosure, the simultaneous capture of data from incident light filtered using different polarization allows for more accurate 3D reconstruction. In particular embodiments, the raw polarized data may be directly applied to a ML algorithm to extract the surface normal and improve depth mapping. Acquiring image data through different polarizations allows for more accurate depth mapping which helps with detecting featureless objects in the frustum of optical cameras. For 3D reconstruction of data from multiple cameras, identifying a particular location in the frustum of a first optical camera and the corresponding location in the frustum of other optical cameras, may be challenging, especially for featureless objects (e.g., a white wall) that lack distinguishing features to assist with the identifying a location on the featureless object. Image data captured through filters with different polarization may be used to obtain an estimate of a surface normal for use as a constraint to reconstruct the 3D environment. In particular embodiments, polarizing filters may be integrated with filter arrays of one or more optical cameras. The image data from each type of polarization (e.g., vertical, horizontal, or 45.degree.) provides different information that may be used to determine the surface normal. In particular embodiments, surface normals may be estimated using the data from different polarization filter types. The surface normals may be used to refine the estimate of depth to generate the depth map, described in more detail above, or as an input to a ML algorithm for object detection ([0033]-[0034]). In addition, a tensor generated by the ISP may be in an input to a ML algorithm for estimating class distributions. In particular embodiments, the tensor generated by the ISP with the features of the filter array may be used for object classification, which is a prediction a pixel or group of pixels corresponds to a particular class of objects (e.g., a car or tree) in the scene. As an example and not by way of limitation, the ISP may generate a tensor with indices that include values of either true/false (e.g., 0 or 1) or probabilities that the group of pixels corresponds the particular class of objects. In particular embodiments, the tensor with composite data may also be used to perform localization/detection, which provides not only the classes of objects in a scene, but also additional information regarding the spatial location of those classes. In particular embodiments, the tensor with composite data may also be used to [0035]-[0037]).

Hirai et al. (US 2013/0123985) discloses a disclosed transparent body detection system that includes an image acquisition unit acquiring a vertical polarization image and a horizontal polarization image by acquiring an image of a first region, the image including a transparent body having characteristics in which a polarization direction of transmission light changes; a placing table on which the transparent body is to be placed; a polarization filter disposed opposite to the image acquisition unit across the placing table and at a position including a second region, an image of the second region including at least the transparent body in the first region and being acquired; and an image processing apparatus detecting the transparent body based on distribution of vertical/lateral polarization degree of a vertical/lateral polarization degree image based on the vertical polarization image and the horizontal polarization image (abstract).

Kadambi et al. (US 2016/0261844) discloses a 3D imaging system that uses a depth sensor to produce a coarse depth map, and then uses the coarse depth map as a constraint in order to correct ambiguous surface normals computed from polarization cues. The imaging system outputs an enhanced depth map that has a greater depth resolution than the coarse depth map. The enhanced depth map is also much more accurate than could be obtained from the depth sensor alone. In many cases, the imaging system extracts the polarization cues from three polarized images. Thus, in many implementations, the system takes only three extra images--in addition to data used to generate the coarse depth map--in order to dramatically enhance the coarse depth map (abstract).

Baba et al. (US 2019/0052792) discloses methods and apparatus for producing high quality images in uncontrolled or impaired environments. In some examples of the disclosed technology, groups of cameras for high dynamic range (HDR), polarization diversity, and optional other diversity modes are arranged to concurrently image a common scene. For example, in a vehicle checkpoint application, HDR provides discernment of dark objects inside a vehicle, while polarization diversity aids in rejecting glare. Spectral diversity, infrared imaging, and active illumination can be applied for better imaging through a windshield. Preprocessed single-camera images are registered and fused. Faces or other features of interest can be detected in the fused image and identified in a library. Impairments can include weather, insufficient or interfering lighting, shadows, reflections, window glass, occlusions, or moving objects (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 1, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.

Claims 1-18 would be allowable if the above provisional double patenting rejections are overcome.

Response to Arguments

Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.

The current claims of copending Application No. 17/266,046 as of the amendment filed on 01/20/2022 and the current claims of copending Application No. 17/266,054 as of the amendment filed on 11/04/2021, either singularly or in combination, render each and every element of claims 1-18 of the instant application obvious, including the claimed features of capturing polarization raw frames corresponding to a plurality of different polarization states and extracting first tensors in polarization representation spaces based on the plurality of polarization raw frames. The computing of a characterization output based on first tensors in polarization representation spaces is a broad enough concept that any person of ordinary skill in the art can see why it would be obvious to compute such an output based on said already extracted first tensors in polarization representation spaces.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482